Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1, 3-6, 8-14, 16-19, 22-23, 25 and 27 were previously pending and subject to a non-final office action mailed on November 19, 2021. Claims 1, 4, 14, 16, 17, 22 and 27 are amended, claims 3 is left as previously presented, and claims 2, 7, 15, 20, 21, 24 and 26 are canceled. Claims 1, 3-6, 8-14, 16-19, 22-23, 25 and 27 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed February 15, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1, 3-6, 8-14, 16-19, 22-23, 25 and 27 has been withdrawn.
Applicant arguments, with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1, 3-6, 8-14, 16-19, 22-23, 25 and 27 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Zohar et al (U.S. Patent Application Publication No. 2013/0024249) and Zamir “Visual Geo-localization and Location Aware Image Understanding” as indicated in the November 19, 2021 non-final office action pages 7-9. 

“determine a reference image relating to the service request, the reference image indicating geographic information, traffic information, and route information relating to the service request; obtain signals including a trained neural network model; determine an ETA relating to the service request based on the reference image using the trained neural network model; and transmit signals including the ETA to the terminal to make an interface of the terminal display the ETA.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628